Citation Nr: 1708066	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  10-37 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased apportionment in excess of $500 from August 1, 2009 to December 31, 2013.


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel








INTRODUCTION

The Veteran served on active duty from December 1977 to September 1984.  The appellant is the Veteran's ex-spouse, and she was an estranged spouse during the course of the appeal (the Veteran and the appellant were divorced in December 2013).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 apportionment decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  In October 2010 and August 2016, the RO increased the apportionment to the amount and period of time on appeal.  

The appellant requested a hearing before the Board on her September 2010 VA Form 9, but she subsequently withdrew this request in September 2011.  

This claim was remanded by the Board in August 2012.

Subsequent to the most recent Supplemental Statement of the Case (SSOC) issued in August 2016, additional documents were associated with the claims file, without a waiver of review by the Agency of Original Jurisdiction (AOJ).  This information included a November 2016 Financial Status Report completed by the appellant related to a waiver claim.  The additional documents have been reviewed, but they do not relate to the relevant period on appeal of August 1, 2009 to December 31, 2013, as will be addressed further below.  As such, the records do not have a bearing on the appellate issue and are not pertinent to these claims and therefore the Board may proceed with a decision at this time.  See 38 C.F.R. § 20.1304(c) (2016).
  




FINDING OF FACT

On the basis of the facts in this individual case, with consideration given to the resources and income of the Veteran and the appellant, an increase in apportionment is warranted.


CONCLUSION OF LAW

A 30 percent apportionment is warranted from August 2009 to December 2009, a 25 percent apportionment is warranted from January 2010 to July 2010 and a 20 percent apportionment is warranted from August 2010 to December 2013 and no further apportionment is warranted.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.453 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural History

Throughout the relevant appeal period, the Veteran has been assigned a 100 percent disability rating and has been deemed not competent for managing his VA payments.  See November 2000 Rating Decision.  His VA payments are managed by a professional fiduciary.

In July 2009, the appellant submitted a VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award).  In a January 2010 apportionment decision, the AOJ noted that "[t]he evidence shows [the Veteran] is not making reasonable contributions to the support of [the appellant] and the apportionment is granted in the amount of $150.00, the additional amount [the Veteran] receives for a dependent spouse."  The apportionment was effective August 1, 2009.  See January 2010 Notification Letters.  The appellant filed a Notice of Disagreement in January 2010 as to the amount of apportionment awarded.  In an October 2010 apportionment decision (also addressed in an August 2010 Statement of the Case (SOC)), the AOJ stated that:

The evidence of record shows the [V]eteran is not making reasonable contributions to the [appellant's] support.  The [V]eteran's income exceeds his expenses and there is no evidence to suggest that an increased apportionment would result in financial hardship to the [V]eteran therefore, an increased apportionment in the amount of $350 a month, for a total monthly apportionment amount of $500 a month is granted.  Although the [appellant's] expenses exceed her income, as noted above, many of the expenses are determined to be excessive in light of the overall evidence therefore, a higher amount is not warranted.

The appellant filed a September 2010 VA Form 9 and noted that she was appealing "[t]he amount of apportionment awarded to me."  In August 2012, the Board remanded this claim.  The remand stated that "[t]he Board has determined that the effective date of the increase [in apportionment to $500] was effective January 1, 2010, though the RO offered no explanation for the assignment of this effective date."  The Board noted conflict with the evidence of record as to the amount of apportionment that the appellant was receiving and stated that "[t]he Board remands to ascertain the correct level of apportionment assigned by the RO."

In an August 2016 apportionment decision, the AOJ stated that "[n]either the Veteran nor his fiduciary provide any indication that an increased apportionment for 5 months retroact[]ively would create an undue hardship on him" and that "[t]he claim for an increased apportionment is approved for the [V]eteran's former spouse from August 1, 2009 to Jan[ua]ry 1, 2010, the date of previous increased amount."

As referenced in the Introduction, the Veteran and the appellant were divorced in December 2013.  See December 2013 Decree of Divorce.  Apportionment of a veteran's compensation benefits are limited, as relevant, to a veteran's spouse. See 38 U.S.C.A. §5307 (West 2014); 38 C.F.R. § 3.450, 3.451 (2016).  As the appellant was no longer the Veteran's spouse, apportionment was terminated effective January 1, 2014.  See October 2015 Notification Letter.

In review, the appellant has been awarded $500 a month in apportionment from August 1, 2009 to December 31, 2013, at which point the apportionment was terminated due to divorce.  The issue on appeal is whether entitlement to an increased apportionment in excess of $500 is warranted.

II.  Legal Criteria 

All or any part of a veteran's compensation benefits of may be apportioned if the veteran is not living with the veteran's spouse.  See 38 U.S.C.A. § 5307 (West 2014).  VA regulations provide for two types of apportionments.  First, as relevant, a general apportionment may be warranted for all or any part of a veteran's compensation benefits if the veteran is not residing with his or her spouse and the veteran is not reasonably discharging his or her responsibility for the spouse's support.  See 38 C.F.R. § 3.450 (2016).  Second, a special apportionment may be warranted under the circumstances outlined in 38 C.F.R. § 3.451 (2016), which include when a hardship is shown to exist.  Veteran's benefits will not be apportioned where the spouse has been found guilty of conjugal infidelity by a court of proper jurisdiction or if the spouse has lived with another person and held herself or himself out openly to the public to be the spouse of another person.  38 C.F.R. § 3.458 (2016).  

38 C.F.R. § 3.453 (2016) provides that rates of apportionment of disability compensation will be determined under 38 C.F.R. § 3.451.  As relevant, 38 C.F.R. § 3.451 (2016) provides that compensation benefits may be apportioned between the veteran and his dependents "on the basis of the facts in the individual case as long as it does not cause undue hardship to the other persons in interest" and that
"consideration will be given such factors as: amount of Department of Veterans Affairs benefits payable; other resources and income of the veteran and those dependents in whose behalf apportionment is claimed; and special needs of the veteran, his or her dependents, and the apportionment claimants."  38 C.F.R. § 3.451 (2016) also states that "[o]rdinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee."  
 
III.  Procedural Requirements

The Veterans Claims Assistance Act of 2000 (VCAA) addressed VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  The VCAA, however, does not apply to decisions regarding the manner in which benefits are paid.  See Sims v. Nicholson, 19 Vet. App. 453 (2006).  An apportionment decision involves deciding how existing benefits are to be paid; thus, under Sims, the VCAA is not applicable to this claim.

Special procedural requirements exist, however, for simultaneously contested claims, such as apportionment.  See 38 C.F.R. § 19.100, 19.101, 19.102 (2016).  In this case, the applicable contested claims procedures were generally followed.  The Veteran (through his fiduciary) and the appellant were provided with notices and determinations related to the contested claim, including as to the January 2010 apportionment decision and August 2016 SSOC.  A copy of the August 2010 SOC was mailed to the Veteran's fiduciary, but was returned as undeliverable and a remailed copy was again returned as undeliverable in March 2011.  In any event, the Veteran's fiduciary was provided a copy of the most recent August 2016 SSOC, which provided the most up to date information as to the status of the apportionment claim.  

Also, when a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information which could directly affect the payment or potential payment of the benefit which is the subject of the contested claim.  See 38 U.S.C.A. § 7105A (West 2014), 38 C.F.R. § 19.102 (2016).  There is no indication that a copy of the appellant's September 2010 VA Form 9 was provided to the Veteran.  However, the contents of such do not appear to contain information that "could directly affect the payment or potential payment" at issue here.  The content of the substantive appeal was general in nature and while it noted that the appellant would have to pay rent and utilities starting October 1, 2010, no specific details or amounts were provided.  Moreover, the case was most recently readjudicated by the August 2016 SSOC, of which the Veteran's fiduciary was provided a copy.  This document provided the most up to date information as to the status of the apportionment claim.

As noted, this claim was remanded by the Board in August 2012 and the Board finds that there has been substantial compliance with the relevant remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Specifically, the AOJ resolved the conflict as to whether the appellant's apportionment was $150 or $500 per month (finding it was $500 per month during the relevant appeal period), requested the identified information from the Veteran and the appellant in February 2013 letters and information was obtained related to the appellant's Social Security Administration (SSA) benefits, as requested.   

In sum, all procedural requirements have been met.





IV. Evidence and Analysis

As outlined above, the AOJ has determined that apportionment in the amount of $500 per month is warranted during the appeal period for the appellant and the issue on appeal is whether an increased apportionment is warranted.

As noted, the Veteran had been has been deemed not competent for managing his VA payments and his VA payments are managed by a professional fiduciary.    
Of record is a November 2009 VA Form 21-0788, which was dated by the fiduciary in October 2009.  It noted monthly income of $3,960 ($1137 in SSA benefits and $2,823 in VA benefits).  The Veteran was noted to have approximately $6,600 in an interest-bearing bank account.  A section asking about how much the Veteran is contributing to the person whom apportionment is being claimed was left blank.  It was noted that the Veteran had $2,850.95 in expenses ($1,200.95 in rent or house payment, $800 in food, $50 in clothing and $800 in personal allowance).  Comparing expenses to income, the Veteran's income exceeded his expenses by approximately $1,109.  The Veteran's fiduciary also submitted a statement in November 2009 indicating that the Veteran and the appellant did not live together, since sometime "earlier this year."  

In May 2016, the Veteran's fiduciary submitted a statement addressing the Veteran's income and expenses from August 1, 2009 to January 1, 2010.  The income amounts were the same as the November 2009 VA Form 21-0788 and the expense amounts were the same for rent, food and personal allowance, but did not include $50 in clothing and added $112.92 a month in a fiduciary fee.  Based on the information provided in this statement, the Veteran's income exceeded his expenses by approximately $1,046 (based on $3,960 in income and $2,913.87 in expenses).  The fiduciary also stated that the Veteran had a bank account controlled by the fiduciary that had a balance as of January 1, 2010 of approximately $10,300.  The fiduciary also stated that "[d]uring this period Veteran's apportionment paid all utilities wife was not living with Veteran."  

In addition, as part of the Veteran's fiduciary's obligations (not as part of the apportionment claim), detailed annual accounting documents were submitted.  Based on the detail and yearly submission of such documents, the Board finds these documents to be the most probative evidence as to the Veteran's financial picture.  

A March 2010 letter from VA noted that the accounting for the Veteran for the period from January 2009 to January 2010 had been approved.  Accompanying documents noted that the Veteran had monthly income of approximately $4,000 (based on a yearly income of $48,002.52 from primarily SSA and VA benefits) and monthly expenses of approximately $3,622 (based on yearly expenses of $43,466.44 for various itemized sources).  Comparing expenses to income, the Veteran's income exceeded his expenses by approximately $378 per month.  The documents also noted that the Veteran paid $0 in dependent support and that his checking account had approximately $9,400.  An expense was listed of "wife's trip to Cleveland," but a separate form completed in February 2010 noted this expense as being in February 2009, which is prior to the current period on appeal.

A March 2011 letter from VA noted that the accounting for the Veteran for the period from January 2010 to February 2011 had been approved.  Accompanying documents noted that the Veteran had monthly income of approximately $4,134 (based on a yearly income of $49,613.55 primarily from SSA and VA benefits) and monthly expenses of approximately $3,884 (based on yearly expenses of $46,602.31 for various itemized sources).  Comparing expenses to income, the Veteran's income exceeded his expenses by approximately $250 per month.  The documents also noted that the Veteran paid $0 in dependent support and that his checking account had approximately $12,400.

A March 2012 letter from VA noted that the accounting for the Veteran for the period from February 2011 to February 2012 had been approved.  Accompanying documents noted that the Veteran had monthly income of approximately $3,818 (based on a yearly income of $45,817.02 primarily from SSA and VA benefits) and monthly expenses of approximately $3,493 (based on yearly expenses of $41,915.22 for various itemized sources).  Comparing expenses to income, the Veteran's income exceeded his expenses by approximately $325 per month.  The documents also noted that the Veteran paid $0 in dependent support and that his checking account had approximately $16,300.

An April 2013 letter from VA noted that the accounting for the Veteran for the period from February 2012 to February 2013 had been approved.  Accompanying documents noted that the Veteran had monthly income of approximately $3,974 (based on a yearly income of $47,690.04 primarily from SSA and VA benefits) and monthly expenses of approximately $3,234 (based on yearly expenses of $38,802.04 for various itemized sources).  Comparing expenses to income, the Veteran's income exceeded his expenses by approximately $740 per month.  The documents also noted that the Veteran paid $0 in dependent support and that his checking account had approximately $25,200.

A February 2014 letter from VA noted that the accounting for the Veteran for the period from February 2013 to February 2014 had been approved.  Accompanying documents noted that the Veteran had monthly income of approximately $3,769 (based on a yearly income of $45,228.74 primarily from SSA and VA benefits) and monthly expenses of approximately $3,260 (based on yearly expenses of $39,117.41 for various itemized sources).  Comparing expenses to income, the Veteran's income exceeded his expenses by approximately $509 per month.  The documents also noted that the Veteran paid $0 in dependent support and that his checking account had approximately $31,300.

An August 2016 document labeled VETSNET Compensation and Pension Award noted that the Veteran's VA benefits from August 1, 2009 were $2,823 monthly; from December 1, 2011 they were $2,924 monthly; from December 1, 2012 they were $2,973 monthly; and for December 2013 they were $3,017.60.
Turning to the appellant, of record is an August 2009 VA Form 21-0788.  It noted monthly income of $0.  No money was reported regarding net worth.  A section asking about how much the Veteran is contributing to the person whom apportionment is being claimed noted $0.  It was noted that the appellant had $1,800 in expenses ($800 in rent or house payment, $300 in food, $200 in utilities, $100 in telephone, $200 in clothing and $200 in medical expenses).  Comparing expenses to income, the appellant's expenses exceeded her income by $1,800.  As noted above, the appellant was subsequently awarded $500 a month in apportionment benefits, which would result in her expenses exceeding her income by $1,300.

In addition, in response to a request from the AOJ, the appellant submitted a VA Form 21-0788 in May 2016 that addressed the period from August 1, 2009 to January 1, 2010.  The form noted monthly income of $150 (presumably in reference to VA apportionment).  A separate May 2016 statement from the appellant noted that the only source of income for this time period was $150 monthly in VA apportionment.  On the VA Form 21-0788, no money was reported regarding net worth.  A section asking about how much the Veteran is contributing to the person whom apportionment is being claimed noted $500 monthly (presumably in reference to VA apportionment).  It was noted that the appellant had $500 in expenses ($0 in rent or house payment, $200 in food, $150 in utilities, $100 in telephone and $50 in clothing).  This information provided is in contrast to the contemporaneous August 2009 VA Form 21-0788 discussed above and also to the October 2009 and January 2010 VA Form 21-0788s discussed below.  It appears that the appellant may have only reported expenses totalling the $500 she received in VA apportionment.  In general, it is not clear why the amounts indicated on the May 2016 VA Form 21-0788 vary so drastically from the more contemporaneous August 2009, October 2009 and January 2010 VA Form 21-0788s. 

Also of record is an October 2009 VA Form 21-0788.  It noted monthly income of $0.  No money was reported regarding net worth.  A section asking about how much the Veteran is contributing to the person whom apportionment is being claimed noted $0.  It was noted that the appellant had $3,400 in expenses ($1,200 in rent or house payment, $400 in food, $400 in utilities, $200 in telephone, $200 in clothing and $1000 in medical expenses).  Comparing expenses to income, the appellant's expenses exceeded her income by $3,400.  As noted above, the appellant was subsequently awarded $500 a month in apportionment benefits, which would result in her expenses exceeding her income by $2,900.

Also of record is a January 2010 VA Form 21-0788.  It noted monthly income of $0.  No money was reported regarding net worth.  A section asking about how much the Veteran is contributing to the person whom apportionment is being claimed noted $0.  It was noted that the appellant had $2,218 in expenses ($700 in rent or house payment, $350 in food, $150 in utilities, $168 in telephone, $250 in clothing, $300 in medical expenses, $200 in school expenses and $100 in transportation).  Comparing expenses to income, the appellant's expenses exceeded her income by $2,218.  As noted above, the appellant was subsequently awarded $500 a month in apportionment benefits, which would result in her expenses exceeding her income by $1,718.

Submitted with this form was a copy of a rental agreement, with a term of lease dated from October 2009 to October 2010.  It was noted that the lessor was to pay for possession and use of the property $0, with "Quarterly Water Bill and Taxes only" noted.  

Also of record is a February 2013 VA Form 21-0788.  It noted monthly income of $822 (based on $580 in SSA benefits, $150 in VA apportionment and $92 in food stamps).  Regarding net worth, it was noted that the appellant owned a home worth $68,000.  A section asking about how much the Veteran is contributing to the person whom apportionment is being claimed noted $0.  It was noted that the appellant had approximately $224 in expenses ($0 in rent or house payment, $92 in utilities, $61.65 in telephone, $200 per year in clothing (approximately $17 per month) and $53 in home insurance).  Comparing expenses to income, the appellant's income exceeded her expenses by approximately $598.  As noted above, the appellant was subsequently awarded $500 a month in apportionment benefits (rather than the $150 noted), which would result in her income exceeding her expenses by $948.

In a February 2013 statement, the appellant stated that "due to extreme physical hardship I am no longer able to work."  She also stated that she moved to Ohio in September 2009, that she attended a funeral of a family member who passed away in September 2009 and that "after attending the funeral I suffered another [cerebrovascular accident].  I have lived at my oldest sister's home from then on, because my husband and I had been separated a year prior to my becoming disabled."  It was also stated that "I was homeless at this point, so my sister sheltered, feed, and clothe me until I obtained" SSA benefits.  It was noted that SSA benefits in the amount of $568 a month were received starting in March 2012 and that a lump sum of $13,648, with $3,412 paid to a lawyer, was received.  It was noted that $2,500 of this amount was used to purchase a house, that over $8,000 was used to "bring the house up to code," that closing costs were $936.50, that the appellant did not have a mortgage and that property taxes were estimated to be in excess of $1,600 per year (which would be approximately $133 per month). 

Submitted with this statement was a copy of a March 2012 letter from SSA, which stated that "[w]e owe you back [SSA] payments of $10,236.00 for August 2010 through February 2012."  The Board notes that this is approximately $538 per month, based on dividing $10,236 by the 19 months from August 2010 through February 2012.   

Also of record is a November 2013 VA Form 21-0788.  It noted monthly income of $813 (based on $580 in SSA benefits, $150 in VA apportionment and $83 in food stamps).  No money was reported regarding net worth.  A section asking about how much the Veteran is contributing to the person whom apportionment is being claimed noted $0.  It was noted that the appellant had approximately $624 in expenses ($0 in rent or house payment, $350 in food, $95.90 in utilities, $43.31 in telephone, $16.66 in clothing, $67.67 in home insurance and $50 in transportation).  Comparing expenses to income, the appellant's income exceeded her expenses by approximately $189.  As noted above, the appellant was subsequently awarded $500 a month in apportionment benefits (rather than the $150 noted), which would result in her income exceeding her expenses by $539.

In review of the evidence of record, the AOJ has awarded apportionment of $500 monthly to the appellant during the relevant period from August 1, 2009 to December 31, 2013.  As referenced, the applicable regulation states that "[o]rdinarily, apportionment of more than 50 percent of the veteran's benefits would constitute undue hardship on him or her while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee."  See 38 C.F.R. § 3.451 (2016).  The currently awarded amount of $500 monthly is less than 20 percent of the Veteran's monthly VA benefits during the relevant time period.  In this regard, as referenced above, an August 2016 document labeled VETSNET Compensation and Pension Award noted the Veteran's monthly VA compensation during the relevant period.  From August 1, 2009, benefits were $2,823 monthly, 20 percent of which would be $564.60; from December 1, 2011 benefits were $2,924 monthly, 20 percent of which would be $584.80; from December 1, 2012 benefits were $2,973 monthly, 20 percent of which would be $594.60; and for December 2013 benefits were $3,017.60, 20 percent of which would be $603.52.  As instructed by the relevant statute, ordinarily less than 20 percent in apportionment would not provide a reasonable amount for any apportionee.  Upon review of the evidence in this case, the Board finds that at least the referenced ordinary minimum amount of 20 percent is warranted.  As such, an apportionment of at least 20 percent is warranted for the appellant during the relevant period from August 1, 2009 to December 31, 2013.  

The Board finds that this additional amount would not cause a hardship on the Veteran.  As referenced above, the Veteran's monthly income exceeded his expenses during the entire appeal period by varying amounts.  The additional apportionment of 20 percent of his VA benefits would be an increase from the previous $500 of $64.60 from August 1, 2009, $84.80 from December 1, 2011, $94.60 from December 1, 2012 and $103.52 for December 2013.  These amounts are less than the remaining money of the Veteran's income after his expenses were paid.  In this regard, based on the annual accounting provided by the Veteran's fiduciary as outlined above, for the period from January 2009 to January 2010, the Veteran's income exceeded his expenses by approximately $378 per month, from January 2010 to February 2011 the Veteran's income exceeded his expenses by approximately $250 per month, from February 2011 to February 2012, the Veteran's income exceeded his expenses by approximately $325 per month, from February 2012 to February 2013 the Veteran's income exceeded his expenses by approximately $740 per month and from February 2013 to February 2014 the Veteran's income exceeded his expenses by approximately $509 per month.  In addition, based on the annual accounting provided by the Veteran's fiduciary as outlined above, the Veteran had checking account balances ranging from approximately $9,400 to $31,300.  As such, the increased apportionment of 20 percent during the appeal period would not cause a hardship on the Veteran.  

As to whether an increased apportionment greater than 20 percent is warranted, the Board finds that from August 2009 to December 2009 an apportionment of 30 percent is warranted and from January 2010 to July 2010 an apportionment of 25 percent is warranted.  As noted above, 38 C.F.R. § 3.453 (2016) provides that rates of apportionment of disability compensation will be determined under 38 C.F.R. § 3.451, which, as relevant, provides that compensation benefits may be apportioned between the veteran and his dependents "on the basis of the facts in the individual case as long as it does not cause undue hardship to the other persons in interest" and that "consideration will be given such factors as: amount of Department of Veterans Affairs benefits payable; other resources and income of the veteran and those dependents in whose behalf apportionment is claimed; and special needs of the veteran, his or her dependents, and the apportionment claimants."

For the period from August 2009 to July 2010, the appellant was not in entitled to SSA benefits and the evidence of record indicated that her only income was her VA apportionment.  As referenced, a March 2012 letter from SSA referenced back payment of $10,236 from August 2010.  As such, it appears that the appellant was entitled to SSA benefits beginning in August 2010.  Contemporaneous VA Form 21-0788s from August 2009, October 2009 and January 2010 noted that the appellant's expenses exceeded her income by amounts of $1,800, $3,400 and $2,218, respectively.  The Board notes that the reported expenses included $800, $1,200 and $700, respectively, in rent or house payment and that in a February 2013 statement the appellant reported being homeless prior to or in September 2009 and to living at her older sister's home from this time until she obtained SSA benefits and that also of record is a rental agreement, with a term of lease dated from October 2009 to October 2010 that noted that the lessor was to pay for possession and use of the property $0, with "Quarterly Water Bill and Taxes only" noted.  As such, it appears that the appellant's reported expenses may be inaccurate in that they included rent or house payment, when she appears to have been either homeless or not paying rent.  If the reported rent or house payment amounts are subtracted from the reported expenses on the August 2009, October 2009 and January 2010 VA Form 21-0788s, the appellant would still have expenses that exceeded her income by $1,000, $2,200 and $1,518, respectively.  

Based on the resources and income of the appellant compared with the resources and income of the Veteran, the Board finds that an increased apportionment for this time period is warranted.  The Board finds that an increased 30 percent apportionment is warranted from August 2009 to December 2009.  30 percent of the Veteran's monthly $2,823 VA benefits would be $846.90, which is $346.90 greater than the previously awarded $500.  Even considering this additional appointment, the appellant's expenses would still exceed her income, based on the August 2009 and October 2009 VA Form 21-0788s.  This additional amount would not cause a hardship to the Veteran because, based on the annual accounting provided by the Veteran's fiduciary, for the period from January 2009 to January 2010, the Veteran's income exceeded his expenses by approximately $378 per month.  The increase in apportionment of $346.50 would result in the Veteran's monthly income exceeding his expenses by approximately $31.  With respect to the Veteran's resources, based on the annual accounting provided by the Veteran's fiduciary for the period from January 2009 to January 2010, the Veteran's checking account had approximately $9,400.  The increase in apportionment granted would be $1,732.50 ($346.50 time five months between August 2009 to December 2009), which would still result in the Veteran having a checking account of approximately $7,667.  The Board accordingly finds that this increased apportionment amount would not cause hardship to the Veteran.  The Board also finds that apportionment higher than 30 percent is not warranted for this period because an increased amount would cause a hardship to the Veteran, as his expenses would nearly approximate or exceed his income.  

In addition, the Board finds that an increased 25 percent apportionment is warranted from January 2010 to July 2010.  25 percent of the Veteran's monthly $2,823 VA benefits would be $705.75, which is $205.75 greater than the previously awarded $500.  Even considering this additional appointment, the appellant's expenses would still exceed her income, based on the January 2010 VA Form 21-0788.  This additional amount would not cause a hardship to the Veteran because, based on the annual accounting provided by the Veteran's fiduciary, for the period from January 2010 to February 2011 the Veteran's income exceeded his expenses by approximately $250 per month.  The increase in apportionment of $205.75 would result in the Veteran's monthly income exceeding his expenses by approximately $44.  With respect to the Veteran's resources, based on the annual accounting provided by the Veteran's fiduciary for the period from January 2010 to February 2011, the Veteran's checking account had approximately $12,400.  The increase in apportionment granted would be $1,440.25 ($205.75 times seven months between January 2010 to July 2010), which would still result in the Veteran having a checking account of approximately $9,227 (the reported $12,400 minus the increased apportionment of $1,732.50 for August 2009 to December 2009 and of $1,440.25 from January 2010 to July 2010).  The Board accordingly finds that this increased apportionment amount would not cause hardship to the Veteran.  Apportionment higher than 25 percent is not warranted for this period because an increased amount would cause a hardship to the Veteran, as his expenses would nearly approximate or exceed his income.

In addition, to the extent that this decision granting increased apportionment may result in the Veteran owing the total increased amount of apportionment at one time, an April 2016 document (the most recent such document of record) submitted by the Veteran's fiduciary for the accounting period from February 2015 to February 2016 noted a checking account balance of approximately $36,700, which would be more than sufficient to allow the payment of any apportionment amount due without causing hardship to the Veteran.  

With respect to an increased apportionment in excess of 20 percent from August 2010, the Board finds that such is not warranted.  As noted, a March 2012 letter from SSA indicated that the appellant was entitled to SSA benefits beginning in August 2010.  As discussed above, the referenced $10,236 in SSA back payment equates to approximately $538 per month, based on the period referenced by the SSA of August 2010 through February 2012.  This monthly amount, combined with the appellant's VA apportionment of 20 percent (as increased herein) monthly, would result in monthly income of approximately $1,102.60 from August 2010 to November 2011 ($564.60 in VA apportionment and $538 in SSA benefits) and approximately $1,122.80 from December 1, 2011 to February 2012 ($584.80 in VA apportionment and $538 in SSA benefits).  A May 2012 SSA letter of record noted that from July 2012, SSA benefits would be $568 per month and on a February 2013 VA Form 21-0788 the appellant reported $580 in SSA benefits.  Based on this information (assuming the $568 SSA benefits were in effect from March 2012 through November 2012), the appellant's approximate monthly income from March 2012 to November 2012 would be $1,152.80 ($584.80 in VA apportionment and $568 in SSA benefits), from December 2012 to October 2013 the approximate monthly income would be $1,266.60 ($594.60 in VA apportionment, $580 in SSA benefits, assuming the reported amount from the February 2013 VA Form 21-0788, and $92 in food stamps, assuming the reported amount from the February 2013 VA Form 21-0788 ), for November 2013 the approximate monthly income would be $1,257.60 ($594.60 in VA apportionment, $580 in SSA benefits and $83 in food stamps, per the November 2013 VA Form 21-0788) and for December 2013 the approximate monthly income would be $1,266.52 ($603.52 in VA apportionment, $580 in SSA benefits and $83 in food stamps).  

The Board notes that the appellant was entitled to SSA benefits beginning in August 2010, and received related back payment, and the first VA Form 21-0788 received following August 2010 was in February 2013.  The February 2013 VA Form 21-0788 reported $224 in monthly expense and a November 2013 VA Form 21-0788 reported $624 in monthly expenses.  Presuming that the expenses reported in February 2013 were similar dating to August 2010 and based on the expenses reported on the November 2013 VA Form 21-0788, the appellant's income would exceed her expenses based on the reported information.  Even considering the reported approximately $133 per month in property taxes reported in the appellant's February 2013 statement (based on at least $1,600 per year), the appellant's income would still exceed her expenses.  For the time period from August 2010 to February 2012, for which SSA back payment was awarded, even comparing the appellant's increased VA apportionment to the expenses reported on the February 2013 VA Form 21-0788 (and adding $133 in property taxes) and not considering the SSA back payment, the appellant's income would still exceed her expenses.    

Also, as referenced, in a February 2013 statement the appellant reported that she purchased a new home following her receipt of SSA back payment and that that $2,500 was used to purchase a house, that over $8,000 was used to "bring the house up to code" and that closing costs were $936.50.  This is a total of $11,436.50.  A portion of this presumably came from the appellant's SSA back payment of $10,236.  The appellant did not otherwise report on the February 2013 or November 2013 VA Form 21-0788s related monthly expenses and thus the evidence is not sufficient to allow for these expenses to be considered in the monthly calculations.        

In review, as discussed above, from August 2010 to December 31, 2013, the appellant's income would exceed her expenses.  Also, in a February 2013 statement the appellant reported purchasing a house following receipt of her SSA benefits, which she reported on the February 2013 VA Form 21-0788 as being valued at $68,000.  As such, the Board finds that based on the resources and income of the appellant, an apportionment in excess of 20 percent is not warranted for the period from August 2010 to December 31, 2013.

The Board notes that of record is a January 2017 Informal Hearing Presentation (IHP) from the Veteran's representative.  It stated that the "Veteran avers that the increase to $500 per month is excessive, and improper" and that "[w]e ask the Board to overturn determinations of the lower agency and deny the increased amount of apportionment.  Further, we ask the Board to order that funds collected in excess of $150 per month during the period of apportionment be returned to Veteran."  The Board has considered this argument.  Based on the discussion above, however, the Board has concluded differently on the basis of the facts in this individual case and when considering the resources and income of the Veteran and the appellant.  The Veteran also reported that the appellant moved to another state to take up residence with another person.  The Board finds that this alone is not sufficient to preclude apportionment because there are no court documents of record with a finding of infidelity nor is there any evidence that the appellant held herself out to the public as spouse of the other person.  

In sum, the Board finds that on the basis of the facts in this individual case, with consideration given to the resources and income of the Veteran and the appellant, an increase in apportionment is warranted.  See 38 C.F.R. §§ 3.451, 3.453 (2016).  As outlined above, the Board concludes that a 30 percent apportionment is warranted from August 2009 to December 2009, a 25 percent apportionment is warranted from January 2010 to July 2010 and a 20 percent apportionment is warranted from August 2010 to December 2013 and no further apportionment is warranted.  38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.453 (2016).  As discussed above, these increased amounts will not cause hardship to the Veteran.  As such, to this extent, the appellant's claim is granted.      


ORDER

An apportionment of 30 percent of the Veteran's VA disability compensation from August 2009 to December 2009 is granted.

An apportionment of 25 percent of the Veteran's VA disability compensation from January 2010 to July 2010 is granted.

An apportionment of 20 percent of the Veteran's VA disability compensation from August 2010 to December 2013 is granted.



____________________________________________
J.W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


